DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          VALERIE FULTON,
                             Appellant,

                                     v.

    JUDITH BRANCATO, DEAN C. FULTON, FULTON INSURANCE
      AGENCY d/b/a FLORIDA INSURANCE AGENCY, CENTER
       MANAGEMENT CORPORATION, and LASER FUN ZONE
                      CORPORATION,
                         Appellees.

                              No. 4D17-1453

                              [April 11, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Richard L. Oftedal, Judge; L.T. Case No. 50-2007-CA-
018811-XXXX-MB.

  Kevin F. Richardson of Clyatt, Richardson & Ryan, P.A., West Palm
Beach, for appellant.

  Michael J. Ferrin, Delray Beach, for appellee, Judith Brancato.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

WARNER, GROSS and LEVINE, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.